PER CURIAM
*90In a single assignment of error, defendant challenges the trial court's imposition of $221 in court-appointed attorney fees as part of a judgment concerning a probation violation. He argues, as he did below, that he lacked the ability to pay those fees. See State v. Kanuch , 231 Or. App. 20, 24, 217 P.3d 1082 (2009) (court cannot order a defendant to pay costs unless the state proves the defendant's ability to pay them). The state concedes that, under this court's case law, the evidence in the record is insufficient to support a finding that defendant is or may be able to pay the attorney fees imposed. State v. Villalta , 292 Or. App. 811, 425 P.3d 478 (2018) (rejecting the state's argument that the defendant's good health, willingness to pay, and belief that he ought to do so were sufficient to support the trial court's finding of ability to pay). We agree, accept the state's concession, *228and reverse the attorney-fee award in Case No. A164607.
In Case No. A164607, portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed. In Case No. A164608, affirmed.